UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7210



In Re: STEVE ALLEN STEELMAN,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                   (CA-97-107-5-V, CR-94-11-5-V)


Submitted:   January 25, 2000             Decided:   February 8, 2000


Before WIDENER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steve Allen Steelman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steve Allen Steelman has filed a petition for writ of mandamus

in this Court to compel the district court to enter a final order

in his 28 U.S.C. § 2255 action, which he filed in the district

court in August 1997. We deny Steelman’s request without prejudice

to his refiling a request for mandamus relief from this Court

should the district court not act within a reasonable time from

this opinion.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances, see Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976), and Steelman carries the heavy burden of establishing

that he has no other adequate means to attain relief and that his

entitlement to such relief is clear and indisputable.     See Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     We have reviewed the district court’s docket report in this

case and conclude that after an inordinately lengthy delay in its

consideration of Steelman’s case, the court has resumed active

consideration of it.   Therefore, it appears that a decision from

the court is forthcoming, and Steelman’s entitlement to mandamus

relief is not at this point clear and indisputable.      We therefore

deny Steelman’s petition without prejudice to his refiling should

the court not issue a decision within a reasonable time.     We grant

his motion to proceed in forma pauperis in this Court.    We dispense

with oral argument because the facts and legal contentions are


                                2
adequately presented in the materials before the Court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                3